



Exhibit 10.3
AMENDMENT NUMBER THIRTEEN
to the
SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT
dated as of January 29, 2016
between
BARCLAYS BANK PLC
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER THIRTEEN (this “Amendment”) is made as of this 30th day of
March, 2020, by and between Barclays Bank PLC (“Purchaser” and “Agent”) and
Nationstar Mortgage LLC (“Seller”), to that certain Second Amended and Restated
Master Repurchase Agreement, dated as of January 29, 2016 (as amended by that
certain Amendment Number One to the Second Amended and Restated Master
Repurchase Agreement, dated as of June 24, 2016, Amendment Number Two to the
Second Amended and Restated Master Repurchase Agreement, dated as of October 17,
2016, Amendment Number Three to the Second Amended and Restated Master
Repurchase Agreement, dated as of October 31, 2016, Amendment Number Four to the
Second Amended and Restated Master Repurchase Agreement, dated as of October 30,
2017, Amendment Number Five to the Second Amended and Restated Master Repurchase
Agreement, dated as of March 22, 2018, Amendment Number Six to the Second
Amended and Restated Master Repurchase Agreement, dated as of May 29, 2018,
Amendment Number Seven to the Second Amended and Restated Master Repurchase
Agreement, dated as of October 24, 2018, Amendment Number Eight to the Second
Amended and Restated Master Repurchase Agreement, dated as of November 20, 2018,
Amendment Number Nine to the Second Amended and Restated Master Repurchase
Agreement, dated as of January 28, 2019, Amendment Number Ten to the Second
Amended and Restated Master Repurchase Agreement, dated as of March 29, 2019,
Amendment Number Eleven to the Second Amended and Restated Master Repurchase
Agreement, dated as of April 3, 2019, and Amendment Number Twelve to the Second
Amended and Restated Master Repurchase Agreement, dated as of October 25, 2019,
and as further amended, restated, supplemented or otherwise modified from time
to time, the “Repurchase Agreement”), by and among Seller, Agent and Purchaser.
WHEREAS, Purchaser, Agent and Seller have agreed to amend the Repurchase
Agreement as more particularly set forth herein;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:
SECTION 1.Amendment. Effective as of the Effective Date, the Repurchase
Agreement is hereby amended as follows:
(a)    Section 2(a) of the Repurchase Agreement is hereby amended by deleting
the defined term “Maturity Date” in its entirety and replacing it with the
following:
“Maturity Date” means April 5, 2021.


(b)    The defined terms “Non-Qualified Mortgage Loan” and “Second Lien Mortgage
Loan” in Section 2(a) of the Repurchase Agreement are hereby deleted, and all
textual references in the Repurchase Agreement relating to Non-Qualified
Mortgage Loans or Second Lien Mortgage Loans are hereby deleted. In addition,
Exhibit B-2 is hereby deleted from the Repurchase Agreement and all textual
references to such Exhibit in the Repurchase Agreement are hereby deleted.


SECTION 2.Fees and Expenses. Seller agrees to pay to Purchaser all fees and out
of pocket expenses incurred by Purchaser and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchaser and Agent incurred in connection with this
Amendment, in accordance with Section 23(a) of the Repurchase Agreement.
SECTION 3.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Repurchase Agreement.
SECTION 4.Conditions to Effectiveness of this Amendment. This Amendment shall
become effective on the day (the “Effective Date”) when Seller shall have paid
or delivered, as applicable, to Purchaser all of the following fees, expenses,
documents and instruments, each of which shall be in form and substance
acceptable to Purchaser:
(a)    all accrued and unpaid fees and expenses owed to Purchaser in accordance
with the Facility Documents, in each case, in immediately available funds, and
without deduction, set-off or counterclaim;


(b)    a copy of this Amendment duly executed by each of the parties hereto;
 
(c)    a copy of (i) the Amendment Number Eight to the Second Amended and
Restated Master Repurchase Agreement Pricing Side Letter, dated as of the date
hereof, duly executed by each of the parties thereto (the “PSL Amendment”), (ii)
the Amendment Number Nineteen to the Mortgage Loan Participation Purchase and
Sale Agreement, dated as of the date hereof, (iii) the Amendment Number Sixteen
to the Loan and Security Agreement, dated as of the date hereof, and (iv) the
Third Amended and Restated Loan and Security Agreement Pricing Side Letter,dated
as of the date hereof, in each case duly executed by each of the parties
thereto;


(d)    the first installment of the Renewal Fee (as defined in the PSL
Amendment); and


(e)    any other documents reasonably requested by Purchaser or Agent on or
prior to the date hereof.


SECTION 5.Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.
SECTION 6.Representations. In order to induce Purchaser and Agent to execute and
deliver this Amendment, Seller hereby represents to Purchaser and Agent that as
of the date hereof, (i) Seller is in full compliance with all of the terms and
conditions of the Program Documents and remains bound by the terms thereof, and
(ii) no Default or Event of Default has occurred and is continuing under the
Program Documents.
SECTION 7.Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflict of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).
SECTION 8.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.
[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]





IN WITNESS WHEREOF, Purchaser, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.
BARCLAYS BANK PLC,
as Purchaser and Agent
By: /s/ Anthony Beshara

Name: Anthony Beshara
Title: Director

NATIONSTAR MORTGAGE LLC,
as Seller
By: /s/ Pedro Alvarez


Name: Pedro Alvarez
Title: SVP Treasurer


